  Case 17-31926        Doc 57
                           56     Filed 03/20/19 Entered 03/20/19 15:24:09
                                                                  15:16:58           Desc Main
                                    Document     Page 1 of 2


                          UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In re:                                             )   Case 17-31926
                                                   )   Chapter 7
MAUREEN OPARAECHE,                                 )   Honorable Timothy A. Barnes
                                                   )
                                                   )
                     Debtor.                       )


    AMENDED NOTICE OF MOTION REGARDING FINAL APPLICATION FOR
    COMPENSATION FOR TRUSTEE, R. SCOTT ALSTERDA [DKT 53]; FINAL
  APPLICATION FOR COMPENSATION FOR NIXON PEABODY LLP, TRUSTEE’S
  ATTORNEY [DKT.54]; AND FINAL APPLICATION FOR COMPENSATION FOR
       KUTCHINS, ROBBINS & DIAMOND, LTD., ACCOUNTANT [DKT 55]


To:      See Attached Certificate of Service

        PLEASE TAKE NOTICE that on Wednesday, April 17, 2019 at 10:30 a.m., or as soon
thereafter as counsel may be heard, I shall appear before the Honorable Timothy A. Barnes or any
other judge sitting in his stead in Courtroom 744 in the United States Bankruptcy Court, 219 South
Dearborn Street, Chicago, Illinois, and shall then and there present the FINAL APPLICATION
FOR COMPENSATION FOR TRUSTEE, R. SCOTT ALSTERDA [DKT 53]; FINAL
APPLICATION FOR COMPENSATION FOR NIXON PEABODY LLP, TRUSTEE’S
ATTORNEY [DKT.54]; AND FINAL APPLICATION FOR COMPENSATION FOR
KUTCHINS, ROBBINS & DIAMOND, LTD., ACCOUNTANT [DKT 55].

Dated: March 20, 2019                          R. SCOTT ALSTERDA, not individually but as
                                               Chapter 7 Trustee for Maureen Oparaeche, Debtor

                                               /s/ R. Scott Alsterda


                                               R. Scott Alsterda (# 3126771)
                                               Nixon Peabody LLP
                                               70 West Madison Street, Suite 3500
                                               Chicago, Illinois 60602
                                               (312) 977-9203 (Tel.)
                                               (312) 977-4405 (Fax)
                                               Email: rsalsterda@nixonpeabody.com
  Case 17-31926       Doc 57
                          56      Filed 03/20/19 Entered 03/20/19 15:24:09
                                                                  15:16:58             Desc Main
                                    Document     Page 2 of 2


                                 CERTIFICATE OF SERVICE

        I, the undersigned attorney, hereby certify that on March 20, 2019, I electronically filed the
Amended Notice of Motion and with the Clerk of Court using the CM/ECF system, which sent
notification of such filing to the following individuals:

         Patrick S. Layng                           Ben L. Schneider
         Office of the U.S. Trustee, Region 11      Schneider & Stone
         219 S. Dearborn St. Room 873               8424 Skokie Blvd., Suite 200
         Chicago, IL 60604                          Skokie, IL 60077-2568
         (U.S. Trustee)                             (847) 933-0300
                                                    Email: ben@windycitylawgroup.com
                                                    (Attorney for Debtor)
         Charles Aaron Silverman                    Charles Aaron Silverman
         8800 Bronx Avenue #100-F                   8800 Bronx Avenue #100-F
         Skokie, IL 60077                           Skokie, IL 60077
         (312) 526-3201                             (312) 526-3201
         Email: CSilverman@cas-pc.com               Email: CSilverman@cas-pc.com
         (On behalf of Creditor Hellivie Terrell)   (On behalf of Plaintiff Hellivie Terrell)




                                                       /s/ R. Scott Alsterda
